Per Curiam,
The third clause of the will of Elizabeth Weister is as follows: “I give and bequeath to my sons John and Jacob H. all my real estate consisting of the farm near North Washington now occupied by J.' B. Carnahan. At the death of either son the surviving son is to become sole heir. And at the death of both sons, if either have any heir's, it is to be divided among the heirs, share and share alike.” The two sons designated by the testatrix as John and Jacob H. are W. J. and J. H. Weister, the appellees, both of whom are still living. The correct conclusion of the learned court below was that, under the first sentence of the quoted clause of their mother’s will, they took an absolute title to the farm, and this without regard to anything contained in the second and third sentences. The judgment in their favor on the case stated is accordingly affirmed.